Citation Nr: 1138576	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  10-22 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral neuropathy of the upper and lower extremities, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a stroke (residuals of a cerebral vascular accident with left side hemiparesis), to include as secondary to herbicide exposure.  

3.  Entitlement to special monthly compensation (SMC) for aid and attendance of another person or at the housebound rate.  

4.  Entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and son


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957, from March 1958 to March 1961, and again from June 1961 to May 1976.  His DD 214 showed he had service in Vietnam.  He retired from active service in 1976.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

In July 2011, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The issues of service connection for bilateral neuropathy of the upper and lower extremities, to include as secondary to herbicide exposure, SMC for aid and attendance of another person or at the housebound rate, and a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As the issues of entitlement to SMC for aid and attendance of another person or at the housebound rate, and entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only are inextricably intertwined with the issue of service connection for bilateral neuropathy of the upper and lower extremity on remand, these issues will be held in abeyance during the pendency of the REMAND below.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam War, and exposure to Agent Orange is presumed.

2.  Stroke (residuals of CVA with left side hemiparesis) is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam; and the competent and credible evidence of record fails to establish that a stroke manifested in service or is etiologically related to the Veteran's service.  


CONCLUSION OF LAW

Stroke (residuals of CVA with left side hemiparesis) was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by a September 2008 letter to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to the claim.  With respect to the Dingess requirements, in that same letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

In determining that obtaining a VA examination and/or opinion is not necessary to adjudicate this appeal, the Board finds the record does not show, and he does not contend, that his claimed disorder had its onset in service or within one year of service discharge or that stroke is etiologically related to his active service, other than due to exposure to Agent Orange.  Stroke is not a disease that enjoys the presumption of service connection due to herbicide exposure.  See 38 C.F.R. § 3.307, 3.309(e).  Further, medical evidence supporting any other possible theory has not been provided.  Indeed, as will be discussed below, the medical evidence of record weighs against the Veteran's claim for service connection.  Thus, given the absence of evidence of manifestations of stroke for decades following separation from service, and no competent evidence of a nexus between service and his claim, the Board finds that there is sufficient competent medical evidence of record to make a decision on the claim.   A remand for a VA examination is simply not warranted.  

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in July 2011.  

During the July 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See BVA Hearing Transcript (T.) at 2.  Also, information was solicited regarding the onset of his stroke and whether he had an etiological opinion establishing a link between his military service and his disorder or continuity from service to the present.  See T. at 15.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  

The available records and medical evidence, to include private treatment and VA treatment records,  have thus been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 16 Vet. App. 183 (2002).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he was exposed to Agent Orange (herbicides) while serving in Vietnam, and as a result, he now has the residuals of a stroke.  The evidence of record shows that the Veteran did serve in Vietnam, and exposure to Agent Orange (herbicides) is thus presumed.  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  

These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  A recent regulatory change has established presumptions of service connection, based upon exposure to herbicides for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 75 Fed. Reg. 53,202- 53,216 (August 30, 2010).

Despite his presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application. Service connection is only warranted on this basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  As the Veteran's claimed stroke (residuals of CVA with left side hemiparesis) is not among those listed under 38 C.F.R. § 3.309(e) an award of presumptive service connection based on herbicide exposure is not warranted.  

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed stroke (residuals of CVA with left side hemiparesis) and service, or stroke and in-service herbicide exposure or to any other incident of active service.  

Service treatment records (STRs) do not reflect treatment or diagnoses related to a stroke.  Put another way, there is no evidence of stroke or its residuals during the Veteran's active service.  The Veteran does not argue the contrary.  T. at 14.  

However, this does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that the Veteran's stroke is causally related to active service.   

Post-service evidence does not reflect symptomatology associated with a stroke for several decades following separation from service.  Specifically, the Veteran did not sustain a stroke until 2007, 31 years after service discharge and there is no competent medical evidence linking the condition to service.  

In addition to the absence of documented post-service symptomatology related to his stroke for many decades, the evidence includes the Veteran's vague statements asserting his belief that his exposure to Agent Orange could have caused his condition.  See T. at 14.  The Board observes that the Veteran reports that he did not have a stroke until 2007, many years after service.  He also testified at his hearing that no physician had told him that his stroke was due to Agent Orange exposure.  Specifically, he stated that a doctor told him that herbicide exposure would cause diabetes, but it was not known to cause strokes.  T. at 14-15.  

The Board has also considered the Veteran's statements asserting a nexus between his stroke and exposure to herbicides in service.  The Board finds that as a lay person he cannot provide competent evidence on questions of etiology or diagnosis.  The Veteran simply lacks the competency to render an opinion as to the etiology of his stroke.  Again, reference is made to the Veteran's hearing testimony indicating that no physician has attributed the Veteran's stroke to his service or exposure to Agent Orange (herbicides) in service.  The Board attaches greater probative weight to the lack of clinical findings in this regard than to the Veteran's lay statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board has also considered whether presumptive service connection for chronic disease is warranted. Under 38 C.F.R. § 3.309(a), brain thrombosis is regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for stroke (residuals of a cerebral vascular accident with left side hemiparesis), and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Service connection for stroke (residuals of a cerebral vascular accident with left side hemiparesis), to include secondary to herbicide exposure, is denied.  


REMAND

The Veteran asserts he has bilateral neuropathy of the upper and lower extremities as a result of service.  He maintains that he was exposed to Agent  Orange (herbicides) in service and therefore, as a result, he has neuropathy due to Agent Orange exposure.  

Before adjudicating the claim for service connection, VA's duty to assist in developing the claim must be satisfied.  This duty involves offering an examination to determine the etiology of any symptoms of peripheral neuropathy.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McLendon, the Court discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i).  The Court observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. In this case, elements (1) through (4) are met.  

Service treatment records showed that in November 1972, the Veteran was seen complaining of numbness and tingling of the right hand.  He underwent nerve conduction test.  He now reports that he was exposed to Agent Orange during his Vietnam service.  

The Veteran's DD 214 showed that he had Vietnam service.  The service records show he served in Vietnam, therefore exposure to Agent Orange is presumed.  

As a result of the Veteran's Vietnam service, his treatment for numbness and tingling of the hand in service, and his complaints of upper and lower extremity bilateral neuropathy that he alleges has occurred since service, there is an indication that his condition could be a result of such service.  However, there is insufficient evidence at this time to make a decision.  Therefore, the Veteran should be provided a VA examination to ascertain the etiology of his alleged bilateral neuropathy of the upper and lower extremities.  

Moreover, the Board notes that during the July 2011 Travel Board hearing, it was reported that the Veteran received treatment for complaints pertaining to the upper and lower extremity from Dr. Campbell in Counsel Grove and from Dr. Berry with the Topeka VAMC.  Attempts should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Any VA treatment records related to treatment of the Veteran's alleged bilateral neuropathy of the upper and lower extremities should be obtained and associated with the claims folder, including records from a Dr. Campbell and Dr. Berry.  

2.  The AMC/RO should make arrangements for a VA neurology examination.  The claims file should be made available to the examiner for review.  The examiner is asked to review the claims files, note that review in the report, elicit a full history of relevant symptoms from the Veteran, examine him, and offer a diagnosis.  The examiner is asked to address the etiology of any claimed neuropathy symptoms and address whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed peripheral neuropathy of the upper and/or lower extremities or any other diagnosis was caused by active military service, to include any incident of service.  

The examiner should offer a rationale for any conclusion reached in a legible report.  The examiner should point to any medical text/articles which support the conclusions related.  If the examiner cannot provide an opinion without resorting to speculation, such should be stated with supporting rationale.  

3.  After the development requested above has been completed and any other necessary development completed based on the findings above, the AMC/RO should re-adjudicate the claim for service connection for bilateral neuropathy of the upper and lower extremities, as well as the claims for SMC and the claim for automobile and adaptive equipment or for adaptive equipment only.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


